IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 RAYSHAWN HALL,                                 : No. 1 WM 2022
                                                :
                     Petitioner                 :
                                                :
              v.                                :
                                                :
 HONORABLE BRUCE R. BEEMER,                     :
                                                :
                     Respondent                 :



                                       ORDER


PER CURIAM

      AND NOW, this 5th day of May, 2022, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.            The

Prothonotary is DIRECTED to strike the name of the jurist from the caption.